DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US Pub No. 200200062), in view of Murhty et al (US Pub No. 20020190284), in view Kavalieros  et al (US Pub No. 20060258072)


With respect to claim 1, Yamakawa et al discloses forming a gate stack (4a,5a,9,Fig.13) over a substrate (1,Fig.13) ; forming a sidewall spacer (6c,6d,Fig.13) along a sidewall of the 

 	With respect to claim 2, Yamakawa et al in view of  Murthy et al discloses wherein the portion of the substrate (Fig.14 of Yamaka et al) defines a bottom surface of the cavity (because 312 goes all the way under the gate,Fig.6) prior to the removing of the portion of the substrate.



 	With respect to claim 4, Yamakawa et al discloses  wherein the removing of the portion of the sidewall spacer to form the cavity within the sidewall spacer further includes removing the portion of the sidewall spacer to expose the portion of the substrate (Fig.13-14).

 	With respect to claim 5, Yamakawa et al in view of Murthy et al discloses wherein the forming of the source/drain feature in the recess further includes forming the source/drain feature within the cavity (Fig.8)  such that the source/drain feature interfaces with portions of the sidewall spacers defining the cavity (310,Fig.8).

 	
 	With respect to claim 7, Yamakawa et al discloses wherein the forming of the sidewall spacer along the sidewall of the gate stack includes: depositing a dielectric layer (6,Fig.5) over the gate stack; and performing an anisotropic etching process on the dielectric layer (Para 76).


Allowable Subject Matter
Claims 8,10-20,22 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the reason for allowance of claim 15, pertinent arts do not alone or in combination disclose: wherein the removing of the portion of the first spacer to form the first cavity within the first spacer forms a first modified sidewall spacer, wherein the first modified sidewall spacer includes an inclined edge that faces the substrate while inclining toward the first gate stack and another edge that is substantially perpendicular to the substrate that physically contacts the inclined edge, wherein the another edge includes a portion that extends to the substrate beyond the point of contact with the inclined edge, wherein the another edge and the inclined edge are formed of the same material.

Response to Arguments
Applicant's arguments filed 0n 03/15/2022 have been fully considered but they are not persuasive. The reason for allowance of claim 8 was describing the shape of the sidewall spacer as is shown in allowance of claim 15 above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895